Determination of respondents, dated July 16, 1997, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Braun, JJ, entered January 5, 2000), dismissed, without costs.
Petitioner, a police detective, was dismissed from the Department after a random drug test detected the presence of cocaine in his urine. There is no basis upon which to disturb respondents’ credibility determinations (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Accepting these determinations, we find that there was substantial evidence that petitioner used cocaine. It was within the province of respondents to accept or reject evidence purporting to show deficiencies in the chain of custody of the urine sample (Matter of Bonilla v Kelly, 213 AD2d 264), and petitioner did not sustain his burden of proving that the chain of custody was flawed (see, Matter of Allen v Police Dept. of City of N. Y., 240 AD2d 229). Concur— Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.